Title: From George Washington to Charles, marquis de La Rouërie Armand Tuffin, 15 December 1783
From: Washington, George
To: Armand Tuffin, Charles, marquis de La Rouërie


                        
                            My Dear Marqs
                            Philada 15th Decr 1783
                        
                        Among the last acts of my public life none afford me more pleasure than to acknowledge the assistance I have
                            received from those worthy men whom I have had the honor to command & whose exertions have so much contributed to
                            the safety & liberty of my Country.
                        In the number of these, you my dear sir, cannot pass unnoticed: the great zeal, intelligence &
                            bravery you have shewn, & the various distinguished services you have performed, deserve my warmest thanks.
                        It is impossible for me at this moment to recollect all the particular times at which you have signalized
                            yourself: Your conduct at the Short hills, where out of eighty men, you had thirty killed, & where you saved a
                            piece of artillery, which, but for your spirited behaviour, would have been taken by the enemy—Your behaviour at the Head
                            of Elk, where you commanded the rear guard in the retreat—Your conduct in the actions of Brandy-wine & White
                            Marsh; and particularly when under the Marquis de la Fayette & next in command to him in the Jersey’s—you, with the
                            militia & a few rifle men, made a successful attack on the rear of Lord Cornwallis’s army. Your conduct, I say, in
                            these times, while it did you infinite honor, was of singular service to the Country. But among
                            all the services you have performed, I must not forget the very handsome partizan stroke you made in West-Chester, where
                            with all the address & bravery of a complete partizan officer you surprized a  &
                            some men of the Enemy in quarters, a considerable distance within their pickets, & brought them off without any
                            loss on your side.
                        Tho’ I had not the opportunity of being a witness to your conduct in 1780 when you were to the southward—the
                            reports I had of it, did not lessen the good opinion I before had of you: And the next year I was particularly obliged to
                            you for your very spirited behaviour in becoming a volunteer & going in that character at the head of the column
                            to the attack & storm of the redoubt at York Town.
                        After such a series of behaviour in the field, as could not but gain my applause; the great zeal &
                            activity shewn in raising & disciplining a new corps, & the good order caused to be observed during the
                            whole time you were quartered at York-town, confirmed my opinion of your character, as an excellent officer.
                        While I give you this last public testimony of my approbation, I beg you to be persuaded of the real
                            friendship & esteem, with which I am My Dr Marquis Yrs &ca
                        
                            G: W——n
                        
                    